Exhibit 10.1

 

LOGO [g522605ex101_pg01.jpg]

2013

Annual

Incentive

Plan

 

 



--------------------------------------------------------------------------------

 

Table of Contents

 

THE 2013 AMERICAN WATER ANNUAL INCENTIVE PLAN

     1   

Your Performance — Your Award

     1   

Eligibility

     2   

DETERMINING AIP AWARDS

     4   

Step 1: Establish initial award pool based on overall corporate performance

     5   

Step 2: Allocate overall corporate funding to organizational groups/ functional
areas, and adjust specific organizational group/functional area funding to
reflect results

     7   

Step 3: Determine individual AIP award based on (a) individual performance, and
(b) available organizational group/functional area funding; awards are paid from
available organizational group/functional area award pool

     7   

WHAT THE 2013 AIP MEANS FOR YOU

     8   

Performance Ratings

     8   

Award Funding Determination

     10   

Receiving Your AIP Award

     11   

FREQUENTLY ASKED QUESTIONS

     12   



--------------------------------------------------------------------------------

American Water   1

 

THE 2013 AMERICAN WATER ANNUAL INCENTIVE PLAN

Your Performance — Your Award

At American Water, your performance counts. We rely on our employees’ knowledge
and skills to help the company achieve its business objectives.

 

•  

The American Water 2013 Annual Incentive Plan (AIP) is designed to give eligible
exempt employees an annual opportunity to earn a cash award that recognizes and
rewards their contributions to the company’s success. This means that company
and individual performance are both taken into account to determine cash awards
under the plan. We continue to make adjustments to the AIP design to reinforce
the link between company and individual performance and award payouts.

 

•  

We are continuing the funding approach that was used in 2012, which directly
ties the amount of available cash for AIP payouts to company performance against
specific metrics. AIP funding for all eligible, exempt employees will depend on
the company’s achieving its financial, Business Transformation and operational
goals.

 

•  

Your individual performance continues to play a large role in determining the
amount of your payout. Employees who exceed their performance targets could
receive higher payouts. Conversely, employees who underperform and do not meet
their performance targets could receive lower payouts or no payout at all. In
short, your performance directly impacts the amount of your award.

The 2013 AIP is designed to challenge and motivate you to perform at your
highest level, and promote the creation of value to the customer and
shareholder. Read this brochure to learn about how the 2013 plan works and what
it means for you.



--------------------------------------------------------------------------------

American Water   2

 

The 2013 AIP

Elements of the Program

 

•  

AIP award pool funding is based on overall corporate performance against
specific financial, Business Transformation and operational performance
(represented by the Corporate Multiplier), then allocated across organizational
groups/functional areas. Allocation is subject to senior management’s discretion
and recognizes organizational group/functional area results.

 

  •  

AIP funding for all eligible exempt employees depends on the company achieving
its financial, nonfinancial goals which are Business Transformation and
operational performance.

 

  •  

A pre-determined financial threshold for company performance must be met in
order for funding and any award to be provided under the AIP,

 

•  

Individual award payouts will be based on individual performance against
specific goals represented by the Individual Performance Factor and paid from
available organizational group/functional area funding.

•  

For 2013, the Individual Performance Factor range is 0%-200%. Individual payouts
will be capped at 200% of AIP target award.

 

•  

Award opportunity (Target Award) is expressed as a percentage of base salary.
(See Attachment B).

 

  •  

Actual payout may be lower or higher than target depending on company and
individual performance against specific goals.

 

•  

Individual performance is assessed by your manager and measured against your
pre- determined performance goals.

 

•  

Your AIP will be distributed as a cash award in March.

 

  •  

You must be actively employed with American Water on the date awards are paid to
receive your 2013 AIP payout. You (or your beneficiary) may be eligible for a
prorata award if you are disabled, retire, die, involuntarily terminate (not
“for cause”) or a divestiture occurred after June 30, 2013. Involuntary
termination for cause would not be eligible.

 

 

Eligibility

 

•  

You are eligible for an AIP award opportunity if you are a regular, full-time
exempt employee of American Water.

 

  •  

Regular, full-time exempt employees who join American Water on or before
September 30, 2013 are also eligible to participate in the AIP on a prorated
basis.

 

  •  

Employees transferred from nonexempt to exempt status on or after September 30,
2013 are not eligible in the current plan year.



--------------------------------------------------------------------------------

American Water   3

 

•  

If you are promoted or transferred during the plan year to a position with a
higher AIP target level, or if you are reclassified/transferred to a position
with a lower AIP target level, your award payout will be based on your new
salary and target level as of December 14, 2013, except ML4s and above who will
be prorated at each salary and target level. All AIP target awards will be paid
based on salaries as of December 14, 2013.

 

•  

You must be an active employee with American Water on the date the payout is
made in order to receive the award. You (or your beneficiary) may be eligible
for a prorata award if you are disabled, retire, die, involuntarily terminate
(not “for cause”) or a divestiture occurred after June 30, 2013. (Retirement
under this plan is age 55 and 10 total years of employment service.)

 

•  

You are not eligible for an AIP award if:

 

  •  

you transfer from exempt status to nonexempt status during the current plan year
or your job was reclassified to nonexempt status,

 

  •  

your performance rating is “Unacceptable” or “Too Soon to Rate,”

 

  •  

you have not complied with the company’s annual Code of Ethics certification by
the established deadline,

 

  •  

your employment was involuntarily terminated for cause.

Why Is the Plan Based on Individual Performance?

Since the value (as reflected in our share price and our return to shareholders)
and success of our business depend on the achievement of annual company and
individual performance goals, American Water recognizes the need to
differentiate and reward the performance of employees who enable us to reach
these goals. The 2013 AIP is designed to ensure that award payouts are directly
tied to measurable contributions — both company and individual — to American
Water’s success.



--------------------------------------------------------------------------------

American Water   4

 

DETERMINING AIP AWARDS

AIP award payouts depend on individual performance; they also depend on overall
corporate performance and organizational group/functional area results (which
determine award pool funding).

AIP awards will be determined according to the following three-step process:

 

Step 1:    Establish initial award pool based on overall corporate performance.
Step 2:    Allocate overall corporate funding to organizational
groups/functional areas, and adjust specific organizational group/functional
area funding to reflect results. Step 3:    Determine AIP award based on
individual performance; awards are paid from available organizational
group/functional area funding.



--------------------------------------------------------------------------------

American Water   5

 

Step 1: Establish initial award pool based on overall corporate performance

 

Each year, American Water establishes funding for the AIP award pool. In 2013,
the funding will be directly tied to company performance and represented by the
Corporate Multiplier. The Corporate Multiplier can range from 0% to 150%
depending on how well the company performed against the financial, Business
Transformation and operational goals described below. Note that there is a pre-
determined threshold for company performance:

 

•      2013 Diluted Earnings Per Share (EPS) must be at least 94% of target for
any financial funding and award to be provided under the AIP.

 

•      2013 Diluted Earnings Per Share (EPS) must be at least 90% of target for
funding of any award to be provided under the A IP for Business Transformation
and Operational Performance Factors.

  

Based on financial (weighted 55%), nonfinancial (weighted 45%)

Business Transformation(weighted 25%) and

operational (weighted 20%) goals

 

LOGO [g522605ex101_pg07.jpg]



--------------------------------------------------------------------------------

American Water   6

 

•  

Financial Metric (Weighted 55%) *

 

  •  

Diluted Earnings Per Share is a widely tracked measure of financial
performance/profitability, and is calculated as follows:

Net Income to Common Stockholders

÷

Average Outstanding Shares (including dilutive securities such as stock options)

=

Diluted Earnings per Share

 

* 2013 Diluted Earnings Per Share (EPS) must be at least 94% of target for any
financial funding and award to be provided under the AIP.

 

  •  

Nonfinancial Metric (Weighted 45%)

 

  •  

Business Transformation (Weighted 25%)

 

  •  

Enterprise Asset Management/Customer Information System successful go live
(Judgment of Management with Discretion of the Board of Directors.)

 

  •  

Operational Performance (Weighted 20%)*

 

  •  

Environmental Compliance Notices of Violation (NOVs) (5%)

 

  •  

Safety Performance (5%)

 

  •  

Customer Satisfaction Survey (5%)

 

  •  

Customer Service Quality Survey (5%)

 

* These outcomes are based on a combination of surveys, end-of-year results,
data and other annual reports (For more details on these performance measures,
see Attachment A at the back of this brochure).

Please note that AIP funding for all employees will depend on how well the
company achieves its financial, nonfinancial goals which are Business
Transformation and operational performance. A predetermined financial threshold
for company performance must be met in order for funding and any



--------------------------------------------------------------------------------

American Water   7

 

award to be provided under the AIP. For 2013, the threshold is 90% of EPS target
in order to fund any award to be provided under the AIP for Business
Transformation and operational performance factors.

The financial, Business Transformation and operational metrics are added
together to determine the Corporate Multiplier. So, even if certain metrics are
not achieved, the funding may be reduced, but not eliminated altogether.
However, if the company’s financial performance does not meet the threshold, the
Corporate Multiplier will be reduced to zero, which would eliminate any award
payout. The Corporate Multiplier (and thus funding for payouts) may be adjusted
to take into account nonrecurring items such as impairment charges, dissolutions
or acquisitions of businesses or costs associated with one-time events.

Step 2: Allocate overall corporate funding to organizational groups/ functional
areas, and adjust specific organizational group/functional area funding to
reflect results

Once the overall corporate funding is determined as described under Step 1,
senior management will allocate the corporate funding to American Water’s
organizational groups and functional areas. The funding for each organizational
group/functional area may be increased or decreased, at senior management’s
discretion, to reflect specific organizational group/functional area results.

Step 3: Determine individual AIP award based on (a) individual performance, and
(b) available organizational group/functional area funding; awards are paid from
available organizational group/ functional area award pool

Your AIP target award (i.e., your award opportunity) is based on your job with
the company and is expressed as a percentage of your base salary. Your actual
award payout may be higher or lower than target depending on whether individual
and company performance goals have been met, and your organizational group’s/
functional area’s results. Contact your manager for information on your
individual AIP Target Award.



--------------------------------------------------------------------------------

American Water   8

 

Your individual performance factor is based on (a) your performance against
specific targets, and

(b) the amount of organizational group/functional area funding available

 

LOGO [g522605ex101_pg10.jpg]

The sum of individual awards for a specific organizational group/functional area
must not exceed

the funding allocated to that organizational group/functional area

The Individual Performance Factor represents how well you achieve your annual
individual performance goals. Your Individual Performance Factor (IPF) can range
from 0% to 200%, depending on your performance for the plan year and the amount
of organizational group/functional area funding available. This performance
factor will then be multiplied by your Target Award to determine your 2013 AIP
award payout. Individual payouts will be capped at 200% of AIP target award.

Individual AIP awards are then paid from the available organizational group/
functional area award funding, which may impact the original IPF determination.
The sum of all individual awards within a given organizational group/functional
area must not exceed its allocated pool of dollars.

WHAT THE 2013 AIP MEANS FOR YOU

Performance Ratings

Most people are motivated to do their best; therefore the better you perform,
the greater your potential award will be under the plan. It is your
responsibility to maximize your award opportunity by achieving or exceeding your
goals.

Each year, you and your manager identify four to six high priority and
challenging performance targets, which represent where you can directly impact
the company’s success. These performance targets and their weightings should be
specific, measurable and aligned with the company’s performance targets. During
your year- end performance review, you and your manager will discuss how well
you performed against the established targets, and rate your performance using
one of the following performance ratings:



--------------------------------------------------------------------------------

American Water   9

 

2013 Performance Rating Scale

 

Rating

      

Description

Exceptional      Contributions are widely recognized as extraordinary. Results
far exceed all defined expectations, producing important and substantial impact
on the Company, Division, Operating Company, Line of Business or Function.
Highly Effective     

Contributions are widely recognized as distinguished.

Results exceed all or most expectations, producing a tangible and material
impact on the Company, Division, Operating Company, Line of Business or
Function.

Commendable      Contributions are widely recognized as meaningful. Results
meet, and in some cases exceed expectations, producing a positive and desirable
impact on the Company, Division, Operating Company, Line of Business or
Function. Needs Improvement      Contributions are widely recognized as limited.
Results generally meet but in some cases fall slightly short of expectations,
producing inconsistent and marginal impact on the Company, Division, Operating
Company, Line of Business or Function. Unacceptable      Contributions are
widely recognized as unsatisfactory. Results fall considerably short of
expectations, producing negligible or no impact on the Company, Division,
Operating Company, Line of Business or Function. Too Soon to Rate     
Contributions cannot be measured at this time because more time is needed to see
a result.

Later, during the AIP process, your manager will use your rating to determine
your Individual Performance Factor. Depending on how you performed during the
year, you could potentially earn a higher payout — or you could earn a lower
payout or no payout at all. In other words, the AIP design gives you more power
to impact the size of your award. It also means that you are accountable for
meeting your performance goals.



--------------------------------------------------------------------------------

American Water   10

 

Award Funding Determination

Below are four scenarios that demonstrate how AIP funding may be calculated:

AIP Funding Assumptions

 

Total AIP Funding *

   $ 20,000,000   

Total AIP Funding for Organizational Group*

   $ 2,000,000   

 

* The total is the sum of the target awards for the eligible employees.

 

     Performance        Scenario 1      Scenario 2      Scenario 3     
Scenario 4   •    Company    Above Target      Target      Threshold     
Below Threshold  

— Financial Performance Factor

     1.39         0.94         0.25         0.00   

— Business Transformation Performance Factor

     1.10         0.85         0.50         0.00   

— Operational Performance Factor

     0.90         1.16         0.50         0.00   

 

    Scenario 1   Scenario 2   Scenario 3   Scenario 4

STEP 1: Establish corporate funding based on overall corporate performance

 

Total of AIP Targets (A)

  $20,000,000   $20,000,000   $20,000,000   $20,000,000

Financial Performance Factor (i) (55% weight)

  1.39 x 0.55 = 


0.76

  0.94 x 0.55 = 0.52   0.25 x 0.55 = 0.14   0.00 x 0.55 = 0.00

Business Transformation Performance Factor (ii) (25% Weight)

  1.10 x 0.25 = 0.27   0.85 x 0.25 = 0.21   0.50 x 0.25 = 0.12   0.00 x 0.25 =
0.00

Operational Performance Factor (iii) (20% weight)

  0.90 x 0.20 = 0.18   1.16 x 0.20 = 0.23   0.50 x 0.20 = 0.10   0.00 x 0.20 =
0.00

i + ii + iii = Corporate Multiplier (B)

  1.21   .96   0.36   0.00

A x B = Corporate Funding

  $20,000,000 x1.21 =
$24,200,000   $20,000,000 x.96 =
$19,200,000   $20,000,000 x 0.36 =
$7,200,000   $20,000,000 x 0.00 =
$0



--------------------------------------------------------------------------------

American Water   11

 

STEP 2: Allocate overall corporate funding to organizational groups/functional
areas; adjust specific organizational group/functional area funding to reflect
results

Organizational Group Pool (C) (Allocated from corporate funding)

  $2,420,000   $1,920,000   $720,000   $0

Organizational Group

  1.00   .80   1.20   1.00

Adjustment (D)

  (Target)   (Below Target)   (Above Target)   (Target)

C x D = Organizational Group Pool (adjusted based on results)

  $2,420,000 x1.00 =


$2,420,000

  $1,920,000 x 0.80 =


$1,536,000

  $720,000x1.20 =
$864,000   $0 x 1.00
= $0

Both company and individual performance can significantly impact your final
payout. Also, remember that the sum of individual awards for a specific
organizational group/functional area must equal the funding allocated to that
organizational group/functional area.

 

 

Please discuss the AIP with your manager to ensure you clearly understand how
the formula works and how your performance impacts your potential award payout

Receiving Your AIP Award

Awards will be paid in cash no later than March 15, 2014. If you are eligible
for an award payout, please keep in mind that:

 

•  

You must be actively employed with the company on the date of payout.

 

•  

The payout will be based on your annual base salary as of December 14, 2013 and
subject to all federal, state and local income tax withholdings.

 

•  

The American Water Board of Directors or its Designee has the right to adjust
the award determination(s) and/or award payouts(s) at its discretion.

Remember, it’s your performance —and your award: The contributions you make to
American Water’s success throughout the year ultimately impact the amount of
your payout. Be sure to carefully review this brochure; then speak with your
manager about the AIP and about what you can do to improve your performance and
share the financial rewards of American Water’s success.



--------------------------------------------------------------------------------

American Water   12

 

FREQUENTLY ASKED QUESTIONS

 

Question

  

Answer

How does the plan reward performance?    The AIP allows us to differentiate and
reward the performance of employees who contribute to the achievement of the
company’s goals. The 2013 AIP directly ties award payouts to measurable
contributions (company, organizational group/ functional area and individual) to
American Water’s success. Who is eligible for the AIP?    All regular, full-time
exempt employees are eligible to participate. If you join American Water on or
before September 30, 2013, you are also eligible to participate in the plan on a
prorated basis. What do I have to do to receive an AIP award?   

Any payout will depend largely on your performance, as well as on company,
organizational group/functional area performance (including financial,
nonfinancial- Business Transformation and operational), which determines
funding.

If your performance is rated “Needs Improvement” or higher, you may receive an
award payout—but only if threshold company performance metrics have been met. If
your performance rating is “Unacceptable” or “Too Soon to Rate,” you will not
receive a payout. To maximize your award opportunity, it’s important to meet
with your manager to establish meaningful performance goals, and then work hard
throughout the year to achieve those goals.

How is my AIP target award opportunity determined? How can I find out what it
is?    Your AIP target award opportunity is based on your job and is expressed
as a percentage of your base salary. Please see your manager to learn more about
your target award opportunity for 2013. How will my AIP award payout be
calculated?    The size of the pool which funds your award is determined based
on overall corporate performance and adjusted to reflect specific organizational
group/functional area results. AIP funding for all eligible employees will
depend on the company and/or organizational group/functional area achieving its
nonfinancial - operational and Business Transformation goals as well as
financial goals. Once individual awards are calculated, they are paid from the
organizational group/functional area funding. What is the minimum and maximum
that could be paid under the plan (as a percent of target)?    AIP award payouts
can range from zero, to a maximum of an Individual Performance Factor of 200%.
Payouts are capped at 200% of AIP target award.



--------------------------------------------------------------------------------

American Water   13

 

Question

  

Answer

Will I receive an award payout if I meet my individual performance goals but the
company does not achieve minimum (threshold) performance?    No. A
pre-determined financial threshold for company performance must be met in order
for funding and any award to be provided under the AIP. What happens if I leave
American Water before I receive my award payout?    To receive the award payout,
you must be actively employed with American Water on the date the payment is to
be made. You (or your beneficiary) may be eligible for a prorata award if you
are disabled, retire, die, involuntarily terminate (not “for cause”) or a
divestiture occurred after June 30, 2013. (Retirement under this plan is age 55
and 10 total years of employment service.) Employees involuntarily terminated
for cause would not be eligible. What happens if I change job positions or I
receive a merit increase within American Water during the plan year?    Your
award payout will be based on your base salary and target level percentage as of
December 14, 2013.

This brochure is the 2013 American Water Annual Incentive Plan. The American
Water Board of Directors or its Designee, whose decisions will be final and
binding, will determine interpretations of the Plan. The company reserves the
right to amend, modify, or discontinue the Plan during the plan year or at any
time in the future. Participation in the Plan does not convey any commitment to
ongoing employment.



--------------------------------------------------------------------------------

American Water   Attachment A

 

2013 AIP FINANCIAL PAYOUT CURVE

DILUTED EARNINGS PER SHARE (EPS) (55%)

 

% Target Achieved

   % Payout   103.0%      150.0 %  102.4%      140.0 %  101.8%      130.0 % 
101.2%      120.0 %  100.6%      110.0 %  100%      100.0 %  98.8%      85 % 
97.6%      70 %  96.4%      55 %  95.2%      40 %  94.0%      25 %  <94.0%     
0 % 

NONFINANCIAL PERFORMANCE (45%)

BUSINESS TRANSFORMATION PERFORMANCE

2013 AIP MEASURE

Enterprise Asset Management/Customer Information System successful go live
(judgment of management with discretion of the Board of Directors.)



--------------------------------------------------------------------------------

American Water   Attachment A

 

2013 AIP OPERATIONAL MEASURES

Environmental Compliance (5%)

For determining environmental compliance, American Water will count Notices of
Violation (NOV) for which the company is responsible as described in the
Environmental Non- Compliance Reporting Practice. For 2013 American Water’s NOV
target is 15%.

 

NOVs

 

Award

  9     150.0 %  11     137.5 %  13     125.0 %  14     112.5 %  15     100.0 % 
16     87.5 %  17     75.0 %  18     62.5 %  19     50.0 %  >19     0 % 

Safety Performance (5%)

Safety performance will be determined using the total OSHA Recordable Incident
Rate (ORIR) which measures all injuries and illnesses requiring treatment beyond
first aid for every 200,000 hours worked. For 2013 the goal has been set at 3.10
which is 40% below the Bureau of Labor Statistics (BLS) Water Utility Average
ORIR of 5.20 and will be evaluated against the graduated award scale below and
discretion of management.

 

ORIR

 

Award

  2.90     150.0 %  2.95     137.5 %  3.00     125.0 %  3.05     112.5 %  3.10  
  100.0 %  3.20     87.5 %  3.30     75.0 %  3.40     62.5 %  3.50     50.0 % 
>3.50     0 % 



--------------------------------------------------------------------------------

American Water   Attachment A

 

2013 AIP OPERATIONAL MEASURES

Service Quality (5%)

This metric is measured by the Service Quality Survey (SQS) which is conducted
throughout the year for customers requesting service resulting in completion of
a service order by a Field Service Representative (FSR). The score is based on
the survey question: “Overall, how satisfied were you with the outcome of your
service contact?” taking the top two response categories of a 5 point response
scale (5. Extremely Satisfied, 4. Very Satisfied, 3. Somewhat Satisfied, 2.
Somewhat Dissatisfied, 1. Very Dissatisfied). The American Water goal for 2013
is 85% and the graduated award scale is provided below.

 

SQS
%

  Award   90     150 %  89     140 %  88     130 %  87     120 %  86     110 % 
85     100 %  84     90 %  83     80 %  82     70 %  81     60 %  80     50 % 
<80     0 % 

Customer Satisfaction (5%)

This metric measures overall customer satisfaction through a random customer
survey containing the following question, “Overall, how satisfied have you been
with (Company Name) in general during the past twelve months”, which has a
five-point response scale (Extremely Satisfied, Very Satisfied, Somewhat
Satisfied, Somewhat Dissatisfied, Very Dissatisfied), response percentages in
the top three categories are indicative of overall customer satisfaction levels
and a 90% target has been set.

 

CSS%

  Award   95     150 %  94     140 %  93     130 %  92     120 %  91     110 % 
90     100 %  89     90 %  88     80 %  87     70 %  86     60 %  85     50 % 
<85     0 % 